DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
At line 3, the claim reads “an cathodic” when it appears is should more appropriate read “a cathodic”.
At line 5, the claim reads “at least on anodic slot” when it appears it was intended to read “at least one anodic slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim utilizes the term “concentrically” to describe the alignment between components.  However, the typical definition of concentric involves a common center, thus indicating components provided one within another allowing for the center of each component to be truly common; however, it is unclear as to how this could be possible given the structural limitations of the components of the claims.  Therefore, for the purpose of Examination, based on a review of the disclosure as a whole, the term “concentrically” has been interpreted more broadly to mean that the components are arranged to that their centers fall along a common axis, rather than at a common point.  
Further as to claim 1, at lines 17-18 and at line 32, the claim recites the limitation “one electric conductor”; however, earlier in the claim at line 11, the limitation of “two electric conductors” is already introduced.  Therefore, it is unclear as to if the limitations of lines 17-18 and line 32 intend to refer back to the earlier limitation or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, at line 18, the claim recites the limitation “anodic contact hole”; however this limitation is already introduced earlier in the claim at lines 5-6.  Therefore, it is unclear as to if the limitation of line 18 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the limitation to read “the anodic contact hole”. 
Further as to claim 1, the claim recites the limitation “the other electric conductor” at lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 1, the claim recites the limitation “the electric conduction rod” at lines 26 and 31.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 1, at line 33, the claim recites the limitation “another electric conductor”; however, earlier in the claim at line 11, the limitation of “two electric conductors” is already introduced.  Therefore, it is unclear as to if the limitation of line 33 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, at line 36, the claim recites the limitation “an anodic electrolytic sheet”; however this limitation is already introduced earlier in the claim at line 5.  Therefore, it is unclear as to if the limitation of line 36 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the limitation to read “the anodic electrolytic sheet”. 
Further as to claim 1, at line 36, the claim recites the limitation “another electric conductors”; however, earlier in the claim at line 11, the limitation of “two electric conductors” is already introduced.  Therefore, it is unclear as to if the limitation of line 33 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  Furthermore, this limitation appears in plurality with the use of the word “conductors” it is unclear as to how a plurality of conductors could be utilized as claimed, for the purpose of Examination is has been interpreted to read on merely one of the conductors.  
Further as to claim 1, the claim recites the limitation “the cathodic slot” at line 37.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation “the at least one cathodic slot”.  
Further as to claim 1, the claim recites the limitation “the anodic slot” at line 37.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation “the at least one anodic slot”.  
As to claim 2, the claim recites the limitation “the cathodic slot”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation “the at least one cathodic slot”.  
Further as to claim 2, the claim recites the limitation “the anodic slot”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation “the at least one anodic slot”.  
As to claim 3, the claim recites the limitation “insulating sheet”; however this limitation is already introduced earlier in claim 1, upon which claim 3 is dependent.  Therefore, it is unclear as to if the limitation of claim 3 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the limitation to read “the insulating sheet”.
Further as to claim 3, the claim recites the limitation “two electric conductors”; however this limitation is already introduced earlier in claim 1, upon which claim 3 is dependent.  Therefore, it is unclear as to if the limitation of claim 3 intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the limitation to read “the two electric conductors”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. Cn 107473336 to Ding et al. (Ding) in view of US Patent Application Publication No. 2006/0193758 to Nam et al. (Nam).
As to claims 1, 2 and 3, Ding teaches an electrolysis device for preparation of hypochlorous water comprising an electrolysis unit comprising a cathodic electrolytic sheet (22), an insulating sheet (23) and an anodic electrolytic sheet (21), each comprising a top and bottom surface, arranged in an aligned stack, and thus with their centers aligned on an axis.  The figure of Ding is shown in a specific orientation; however this portable device could be operated in any number of orientations, and thus merely flipping Figure 1 of Ding 180 degrees shows the limitations as claimed wherein the cathodic electrolytic sheet (22) is arranged on top of the insulating sheet (23) and the anodic electrolytic sheet (21) is arranged beneath the insulating sheet (23), thus wherein the cathodic bottom surface contacts the insulating top surface and the insulating bottom surface contacts the anodic top surface (Translation Page 3, Lines 22-30; Figure 1 as flipped and annotated below).  
Ding further teaches that the cathodic electrolytic sheet and the anodic electrolytic sheet each comprise a plurality of slots (a plurality of stripe-shaped gaps), thus the apparatus comprising at least one cathodic slot and at least one anodic slot (Translation Page 3, Lines 22-30).  Ding further teaches that the anodic and cathodic slots are formed as stripes which together are arranged so as to form a grid, thus slots formed at a perpendicular angle to one another (Translation Page 3, Lines 22-30).  
Ding further teaches that the apparatus comprises an inter electrode space channel, and thus comprises at least one electrolysis slot within the insulating sheet in order to allow for the existence of this inter electrode space channel (Translation Page 3, Lines 22-30).  
Ding further teaches that the apparatus comprises an electric controller (charging batter and mother board) (4/5) for supplying a positive voltage to the anodic electrolytic sheet and the cathodic electrolytic sheet through two electric conductors (A and B), the two electric conductors including a cathodic electrolytic conductor (A) with a head portion forming an electrolytic sheet contact surface contacting the bottom surface of the cathodic sheet (22) and a rod portion extending upwardly from the contact surface portion, the rod portion extending through a hole in the cathodic sheet (a cathodic contact hole), a hole in the insulating sheet (a second giving-way hole) and a hole in the anodic sheet (an anodic giving-way hole) wherein the holes are positioned with their centers on the same axis and an anodic electrolytic conductor (B) with a head portion forming an electrolytic sheet contact surface contacting the bottom surface of the anodic sheet (21) and a rod portion extending upwardly from the contact surface portion, the rod portion extending through a hole in the anodic sheet (an anodic contact hole), a hole in the insulating sheet (a first giving-way hole) and a hole in the cathodic sheet (a cathodic giving way hole) wherein the holes are positioned with their centers on the same axis.  Ding teaches that the diameter of the anode giving-way hole is larger than the diameter of the anodic contact hole, that the diameter of the anodic contact hole is larger than the diameter of the anodic electric conductor rod, that the diameter of the cathodic giving-way hole is larger than the diameter of the cathodic contact hole, the diameter of the second giving-way hole is larger than the diameter of the cathode contact hole and the diameter of the cathodic contact hole is greater than the diameter of the cathode rod (Translation Page 3, Figure 1 as flipped and annotated below).  Ding fails to specifically teach that the diameter of the first giving way hole is larger than the anodic contact hole, instead showing an embodiment wherein these holes are of a similar diameter (Figure 1 as flipped and annotated below).  However, it would have been obvious to one of ordinary skill in the art at the time of filing that this diameter would not have been a critical dimeter so long as the rod was able to pass therethrough, there mere change of size/proportion is not patentably significant (MPEP 2144.04 IV A).
Ding further teaches that the electrolysis unit is designed so as to be portable and utilized in any number of location wherein hypochlorous water is desired to be contained, including, for example a pool/tank, thus teaches an apparatus comprising some sort of housing comprising hypochlorous water, into which the electrolysis unit is immersed/affixed, the housing thus becoming an electrolytic cell (Translation Page 2, Lines 1-5 and 40-43 and Page 3, Lines 39-41).
However, Ding fails to further teach that the cathodic electrolytic sheet comprises a cathodic alignment slot, the anodic electrolytic sheet comprises an anodic alignment slot and the insulating sheet comprises an insulating alignment slot.  
However, Nam also discusses electrolytic sheet electrodes and teaches that the anode, cathode and insulating spacer should be provided with assembling holes, alignment holes, in order to ensure the components are properly fixed together and held in the right places (Paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathodic electrolytic sheet, the anodic electrolytic sheet and the insulating sheet each with at least one alignment hole in order to ensure the components are properly fixed together and held in the right places as taught by Nam.  

    PNG
    media_image1.png
    416
    830
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0145571 to Arai et al. – Discussing the shaped of electrode in electrolysis devices for hypochlorous acid production (See Paragraph 0122)
Foreign Patent Document No. KR 10-2009-0084798 to Kim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794